TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 17, 2020



                                      NO. 03-20-00573-CR


                          Gloria Elizabeth Romero-Perez, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
   DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.